[Cite as NBC-USA Hous., Inc.–Five v. Levin, 125 Ohio St.3d 394, 2010-Ohio-1553.]




  NBC-USA HOUSING, INC.–FIVE, D.B.A. LOVE ZION MANOR, APPELLANT, v.
                     LEVIN, TAX COMMR., ET AL., APPELLEES.
                   [Cite as NBC-USA Hous., Inc.–Five v. Levin,
                       125 Ohio St.3d 394, 2010-Ohio-1553.]
Real property taxation — Charitable-use exemption unavailable for residential
        property — R.C. 5709.12(B).
  (No. 2009-0919 — Submitted February 16, 2010 — Decided April 12, 2010.)
            APPEAL from the Board of Tax Appeals, No. 2006-N-1492.
                                __________________
        LANZINGER, J.
        {¶ 1} Appellant, NBC-USA Housing, Inc.–Five, d.b.a. Love Zion Manor
(“NBC”), appeals from the denial of its application to exempt its real property
from taxation. The property is improved with government-subsidized apartments
that NBC leases to low-income handicapped and aged tenants, and NBC seeks
exemption on the ground that the property is “used exclusively for charitable
purposes” pursuant to R.C. 5709.12(B).            The tax commissioner denied the
exemption, the Board of Tax Appeals (“BTA”) affirmed that denial, and NBC has
appealed to the court.      Because we agree with the BTA that the case law
forecloses NBC’s claim of charitable exemption, we affirm.
                                          Facts
        {¶ 2} NBC is a nonprofit 501(c)(3) entity that is jointly operated by the
National Baptist Convention and a local church, Love Zion Baptist. NBC owns
and operates a federally subsidized apartment complex for low-income tenants in
northeast Columbus.       The local church sponsors the project pursuant to a
memorandum of understanding with the national convention.                  The complex
consists of 25 one-bedroom units, and the property is maintained by NBC itself,
                                  SUPREME COURT OF OHIO




not by the tenants. NBC and the local church also offer Bible study and social
events for the tenants.          Other services include blood-pressure and diabetes
screening, but those services are not provided by NBC. Instead, NBC helps its
tenants obtain those services from third-party providers.
         {¶ 3} The complex is federally subsidized through the Section 202
program, administered by the Department of Housing and Urban Development.
To qualify to be a tenant of NBC under federal guidelines, applicants must have
low income and be 62 or older or physically disabled.                      Rent is adjusted in
accordance with income. All proceeds are used to provide a safe and sanitary
place for tenants to live.1
         {¶ 4} On June 23, 2004, NBC filed an application for exemption under
R.C. 5709.12 for tax year 2003 and remission for preceding years. The tax
commissioner denied the exemption by final determination dated August 8, 2006.
In that determination, the commissioner held that as property leased for residential
purposes, the property at issue could not qualify for exemption in spite of the
nonprofit status of the owner and the charitable-minded motives behind the
endeavor.
         {¶ 5} NBC appealed to the BTA, and at the evidentiary hearing, the
owner presented testimony of the property manager along with supporting
exhibits.     In a decision issued on April 21, 2009, the BTA affirmed the
commissioner’s denial of the exemption. In doing so, the BTA observed that the
Supreme Court and the BTA “have previously held that property used for private
residential housing, including properties where low-income individuals are not
fully responsible for their rent, is not entitled to exemption under R.C.

1. These criteria reflect the requirements of the federal subsidy program but do not qualify it as a
“home for the aged” that would be explicitly exempt under R.C. 5709.12(B). R.C. 5701.13
defines “home for the aged” to include nursing homes, “adult care facilities,” and “residential care
facilities” that must be licensed or be provided only for members eligible by reason of service to
an institution. Some independent-living facilities associated with the licensed facilities are
included in the exemption under R.C. 5709.12(C).




                                                 2
                                 January Term, 2010




5709.12(B).” NBC-USA Hous., Inc.–Five v. Wilkins (Apr. 21, 2009), BTA No.
2006-N-1492, at 10.       As for NBC’s additional claim that it was entitled to
exemption as a charitable institution under R.C. 5709.121, the board held that
there was no jurisdiction because NBC had not presented the claim to the
commissioner and had not specified it as error in the notice of appeal. Id. at 5, fn.
1.
                                       Analysis
          {¶ 6} More than 40 years ago in Philada Home Fund v. Bd. of Tax
Appeals (1966), 5 Ohio St.2d 135, 34 O.O.2d 262, 214 N.E.2d 431, syllabus, we
articulated the principle that controls the present case:
          {¶ 7} “Real property owned by a nonprofit charitable corporation the
stated purpose of which is to secure and operate resident apartments for aged and
needy persons is not exempt from taxation under Section 5709.12, Revised Code,
even though it is shown that the rent intended to be charged is at or below cost,
and in no event to result in a profit, and that it is expected that some persons
unable to pay the full rental will be assisted by subventions from corporate
funds.”
          {¶ 8} See also Cogswell Hall, Inc. v. Kinney (1987), 30 Ohio St.3d 43,
44, 30 OBR 85, 506 N.E.2d 209 (real property exemption denied because the “
‘furnishing of low-cost housing at or below market prices, where residents pay a
part or all of their rental costs, is not, in and of itself, an exclusive use of property
for charitable purposes’ ”), quoting Natl. Church Residences v. Lindley (1985), 18
Ohio St.3d 53, 55, 18 OBR 87, 479 N.E.2d 870 (same pronouncement in
connection with denying a sales-tax exemption that would apply to purchases
made by “organizations operated exclusively for charitable purposes”).
          {¶ 9} This principle reflects the consistent and longstanding doctrine that
a distinctly residential use of real property defeats a claim of charitable
exemption, even where attendant circumstances indicate the existence of



                                           3
                             SUPREME COURT OF OHIO




charitable motives. See also W. Res. Academy v. Bd. of Tax Appeals (1950), 153
Ohio St. 133, 41 O.O. 192, 91 N.E.2d 497 (houses supplied as residences for
faculty members of preparatory school held not exempt); Doctors Hosp. v. Bd. of
Tax Appeals (1962), 173 Ohio St. 283, 19 O.O.2d 154, 181 N.E.2d 702 (property
adjacent to and owned by hospital that was used as residences by married interns
held not exempt); Toledo Business & Professional Women’s Retirement Living,
Inc. v. Bd. of Tax Appeals (1971), 27 Ohio St.2d 255, 56 O.O.2d 153, 272 N.E.2d
359; Quaker Apts. of Wilmington, Inc. v. Kosydar (1974), 38 Ohio St.2d 20, 67
O.O.2d 36, 309 N.E.2d 863.
           NBC’s claim under R.C. 5709.121 is jurisdictionally barred
          because NBC did not raise it in the notice of appeal to the BTA
       {¶ 10} NBC’s first proposition of law advances a claim under the
expanded scope of charitable exemption pursuant to R.C. 5709.121. The BTA
held that this argument was barred because NBC “did not specify R.C. 5709.121
in its notice of appeal [to the BTA] or in its application for exemption.” NBC-
USA Hous., Inc.–Five, BTA No. 2006-N-1492, at 5, fn. 1. We agree with the
BTA that NBC did not specify as error the commissioner’s failure to exempt the
property under R.C. 5709.121, with the result that the claim under that section is
jurisdictionally barred.
       {¶ 11} In Brown v. Levin, 119 Ohio St.3d 335, 2008-Ohio-4081, 894
N.E.2d 35, we noted that even where the taxpayer does specify one or more errors
in its notice of appeal to the BTA, “the BTA lacks jurisdiction to grant relief from
a final determination based on other alleged errors that were not sufficiently
specified in the notice of appeal.” Id. at ¶ 17. Moreover, the “specification
requirement is stringent,” calling for any contention to be stated “in full and
explicit terms” in order to confer jurisdiction. Id. at ¶ 18. In the present case,
NBC’s notice of appeal to the BTA sets forth six assignments of error, three that
cite R.C. 5709.12 or 5709.12(B), but none that cite R.C. 5709.121. Nor do any of




                                         4
                                     January Term, 2010




the assignments otherwise assert an entitlement to exemption based on the status
of the claimant as a charitable institution under R.C. 5709.121. Accordingly,
although the notice of appeal specifies a claim of error directly under R.C.
5709.12(B), it does not raise a claim of error under 5709.121.
        {¶ 12} When a taxpayer has not specified error in the notice of appeal to
the BTA, we have no jurisdiction on appeal to grant relief based on that argument.
Newman v. Levin, 120 Ohio St.3d 127, 2008-Ohio-5202, 896 N.E.2d 995, ¶ 27.
Accordingly, we cannot consider this particular claim.
                  NBC’s claims under R.C. 5709.12(B) have no merit
        {¶ 13} As for claiming exemption directly under R.C. 5709.12(B), NBC
attempts to bring its case outside the rule of Philada Home Fund through three
main arguments. First, NBC argues that it provides its tenants with services over
and above the rental of apartments. Second, NBC argues that it “operates the
subject property as part of its religious mission to help the needy and the
community in general.” Third, NBC argues that the existence of “public policies”
favoring its activities entitles it to a charitable exemption. None of these
circumstances, however, permit NBC to escape the rule of Philada Home Fund.2
        {¶ 14} First, we have rejected the existence of a judicial “services
exception” to that rule. In a sequence of two cases, we first established such an
exception and then determined that it had been preempted by legislative action.
In Carmelite Sisters, St. Rita’s Home v. Bur. of Unemp. Comp. Bd. of Review
(1969), 18 Ohio St.2d 41, 47 O.O.2d 159, 247 N.E.2d 477, we addressed the issue
whether the doctrine of Philada Home Fund prohibited a charitable exemption

2. NBC’s third proposition of law asserts that the BTA erred by not accepting at face value some
of its witness’s testimony regarding the ownership interest and the involvement of the local church
in the housing project. To the extent that there is any error, however, the error would be
inconsequential and harmless because, as the BTA also correctly stated, proof of church
ownership of NBC and involvement in predevelopment costs “would not disprove that appellant is
used primarily for federally subsidized housing purposes,” a use of property that does not qualify
as charitable under Philada Home Fund. NBC-USA Hous., Inc.–Five v. Wilkins (Apr, 21, 2009),
BTA No. 2006-N-1492, at 11.




                                                5
                                  SUPREME COURT OF OHIO




from unemployment-compensation taxes. We determined that the provision of
on-call physician and nursing services meant that the home could qualify for
charitable exemption. Id. at 44-45.
         {¶ 15} Later we addressed a similar claim for exemption of real property.
Natl. Church Residences of Chillicothe v. Lindley (1985), 18 Ohio St.3d 53, 57,
18 OBR 87, 479 N.E.2d 870. In that case we held that a legislative amendment
precluded the judicially recognized services exception because, as amended, the
statutes explicitly provided a charitable-use exemption for “homes for the aged”
pursuant to a statutory definition.            That enactment precluded the judicially
recognized services exception in Carmelite Sisters because henceforth only those
taxpayers that satisfied the statutory definition of “home for the aged” could
qualify. Id., citing Toledo Business & Professional Women’s Retirement Living,
27 Ohio St.2d 255, 56 O.O.2d 153, 272 N.E.2d 359.
         {¶ 16} Under Natl. Church Residences and Toledo Business &
Professional Women’s Retirement Living, the charitable-use exemption requires a
residential facility to qualify under the definition of “home for the aged” pursuant
to R.C. 5701.13 – or not qualify at all.3 Since NBC does not and cannot claim that
it satisfies the criteria for a “home for the aged” as defined at R.C. 5701.13, its
claim of charitable-use exemption must fail when considered directly under R.C.
5709.12(B).
         {¶ 17} Second, the status of NBC as carrying out a religious mission does
not by itself entitle it to a charitable exemption. R.C. 5709.12(B) exempts from
taxation “[r]eal and tangible personal property belonging to institutions that is
used exclusively for charitable purposes.”                Under this provision we have
emphasized that the entitlement of a particular parcel to exemption depends on the
use of the property, not the nature of the institution. First Baptist Church of

3. As noted, R.C. 5701.13 defines “home for the aged” as certain facilities such as nursing homes
that are licensed or are provided only for members eligible by reason of service to an institution.




                                                6
                                January Term, 2010




Milford, Inc. v. Wilkins, 110 Ohio St.3d 496, 2006-Ohio-4966, 854 N.E.2d 494, ¶
15, citing White Cross Hosp. Assn. v. Bd. of Tax Appeals (1974), 38 Ohio St.2d
199, 203, 67 O.O.2d 224, 311 N.E.2d 862 (Stern, J., concurring); True
Christianity Evangelism v. Zaino (2001), 91 Ohio St.3d 117, 118, 742 N.E.2d 638
(under R.C. 5709.12, “whether the institution is religious or charitable is not a
relevant factor” because the relevant factor is “whether the institution is using the
property exclusively for charitable purposes”); Church of God in N. Ohio v.
Levin, 124 Ohio St.3d 36, 2009-Ohio-5939, 918 N.E.2d 981, ¶ 32 (religious
institution may obtain charitable exemption for real property that is used
exclusively for charitable purposes).
       {¶ 18} NBC asserts that the religious character of its activities confers a
spiritual benefit upon the tenants, particularly through the Bible study and
evangelistic communication with them. See True Christianity, 91 Ohio St.3d 117,
742 N.E.2d 638. But in determining whether property is “used exclusively for
charitable purposes,” we look to the property’s “primary use, not secondary or
ancillary activities.” (Emphasis sic.) Church of God, ¶ 22. As a result, True
Christianity does not control in a case like this one, where the dissemination of
religious messages is secondary to the property’s primary use: the provision of
low-cost residential apartments to the tenants.
       {¶ 19} Third, contrary to NBC’s suggestion, the existence of a public
policy favoring an activity does not establish that activity as being charitable for
purposes of exempting property from taxation. In this regard, NBC notes that we
have acknowledged one federal housing-subsidy program as “ ‘expressing the
judgment of Congress concerning desirable public policy.’ ” Woda Ivy Glen Ltd.
Partnership v. Fayette Cty. Bd. of Revision, 121 Ohio St.3d 175, 2009-Ohio-762,
902 N.E.2d 984, ¶ 24, quoting Westside Mothers v. Haveman (C.A.6, 2002), 289
F.3d 852, 858, quoting Bennett v. Kentucky Dept. of Edn. (1985), 470 U.S. 656,
669, 105 S.Ct. 1544, 84 L.Ed.2d 590. Assuming that the same can be said of the



                                         7
                                  SUPREME COURT OF OHIO




federal subsidies at issue in this case, NBC asserts that its “use of the subject
property is inherently charitable since it coincides with Congress’s expressed
public policy goals.” In essence, NBC argues that nonprofit use plus conformity
with congressional public policy equals charitable use.
        {¶ 20} But tying charitable use so tightly to Congress’s policy goals is
wrong because Congress does not define the scope of charitable use under Ohio
law.4 Because we have always defined charitable use of property to exclude a
primarily residential use, the existence of federal subsidies is not dispositive of
NBC’s exemption claim.            See Farm Credit Servs. of Mid-America v. Zaino
(2001), 91 Ohio St.3d 564, 568, 747 N.E.2d 814 (no exemption available where
federal law recognized no immunity); Vought Industries, Inc. v. Tracy (1995), 72
Ohio St.3d 261, 266, 648 N.E.2d 1364 (because the General Assembly “has the
power to grant a tax exemption and has chosen not to clearly express an
exemption for corporations reorganizing under Chapter 11,” the court had a duty
to apply the plain meaning of the exemption statute and deny the exemption).
        {¶ 21} Nor does NBC’s citation of Section 16, Article VIII of the Ohio
Constitution fare any better. That provision authorizes the General Assembly to
pass laws assisting with the provision of housing to the citizenry without
interference from specified constitutional limitations. Nothing about that grant of
authority conflicts with the well-settled exclusion of residential use from the
charitable-use exemption or otherwise mandates that real property be exempted
based on the provision of low-income housing.

4. The Columbus City School District Board of Education states that the United States Congress
“provided that all HUD 202 projects would be subject to real property taxation by the states and
local subdivisions.” In support, the school board cites one statute and one administrative
regulation. Those provisions authorize the Housing and Urban Development Department to make
rental assistance payments to defray property taxes, among other costs. Section. 1701q(c)(2), Title
12, U.S.Code; Section 891.105(5), Title 24, C.F.R. Neither the statute nor the administrative rule
purports to control whether or not Ohio can impose property taxes on subsidized projects. It
follows that federal law does not control the availability of a charitable-use exemption for the
property.




                                                8
                                   January Term, 2010




                                       Conclusion
          {¶ 22} For the foregoing reasons, the tax commissioner correctly denied
NBC’s application for exemption, and the BTA acted reasonably and lawfully
when it affirmed that denial. We therefore affirm the decision of the BTA.
                                                                       Decision affirmed.
          MOYER, C.J.,5 and PFEIFER, O’CONNOR, O’DONNELL, and CUPP, JJ.,
concur.
          LUNDBERG STRATTON, J., concurs separately.
                                 __________________
          LUNDBERG STRATTON, J., concurring.
          {¶ 23} Although I believe that providing subsidized housing for the
underprivileged is a charitable use that should be exempt from taxation, the court
is bound by a long line of cases that hold otherwise. Therefore, I reluctantly
concur.
          {¶ 24} Some property used for subsidized housing for the elderly is
exempt from taxation under R.C. 5709.12(B) and 5701.13 as being used for a
charitable purpose. Christian Benevolent Assn. of Greater Cincinnati, Inc. v.
Limbach (1994), 69 Ohio St.3d 296, 631 N.E.2d 1034. However, property used
for subsidized housing for the underprivileged is not exempt from taxation
because “[a] long line of Ohio cases hold that property partly or incidentally used
for private residence is nonexempt as not used exclusively for charitable
purposes.” Philada Home Fund v. Bd. of Tax Appeals (1966), 5 Ohio St.2d 135,
137, 34 O.O.2d 262, 214 N.E.2d 431.
          {¶ 25} It is difficult to reconcile why using property to provide subsidized
housing for the elderly is a charitable use of property, while using property to
provide subsidized housing for the underprivileged is not. Subsidized housing for

5. The late Chief Justice Thomas J. Moyer participated in the deliberations in, and the final
resolution of, this case prior to his death.




                                             9
                             SUPREME COURT OF OHIO




both groups would seem to fall within the definition of a charitable use, which
this court has defined as “the attempt in good faith, spiritually, physically,
intellectually, socially and economically to advance and benefit mankind in
general, or those in need of advancement and benefit in particular, without regard
to their ability to supply that need from other sources, and without hope or
expectation, if not with positive abnegation, of gain or profit by the donor or by
the instrumentality of the charity.” Planned Parenthood Assn. of Columbus, Ohio
v. Tax Commr. (1966), 5 Ohio St.2d 117, 34 O.O.2d 251, 214 N.E.2d 222,
paragraph one of the syllabus. However, the authority to create tax exemptions “
‘is lodged exclusively in the General Assembly.’ ” Christian Benevolent Assn. of
Greater Cincinnati, Inc., 69 Ohio St.3d at 299, 631 N.E.2d 1034, quoting Toledo
Business & Professional Women’s Retirement Living, Inc. v. Bd. of Tax Appeals
(1971), 27 Ohio St.2d 255, 258, 56 O.O.2d 153, 272 N.E.2d 359. Therefore, I
would invite the General Assembly to examine this inconsistency and consider
whether providing housing for the poor should also be considered to be a
charitable use of property that is exempt from taxation.
         {¶ 26} Accordingly, because the court is bound by precedent to hold that
using property to provide subsidized housing for the underprivileged is not a
charitable use that is exempt from taxation, I reluctantly concur.
                              __________________
         Karen H. Bauernschmidt Co., L.P.A., Karen H. Bauernschmidt, and
Charles J. Bauernschmidt, for appellant.
         Richard Cordray, Attorney General, and Sophia Hussain and Lawrence D.
Pratt, Assistant Attorneys General, for appellee Tax Commissioner Richard A.
Levin.
         Rich & Gillis Law Group, L.L.C., and Mark H. Gillis, for appellee
Columbus City School District Board of Education.
                            ______________________




                                           10